DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US Publication No. 2018/0197996).
Regarding claim 1, Liu discloses a  method of manufacturing a semiconductor device Fig 1-2, comprising: providing a substrate Fig 2, 100; forming a first conductive element Fig 2, 4/5/7 over the substrate, wherein forming the first conductive element comprises: forming a first poly-material portion Fig 2, 7 ¶0057 on the substrate; and disposing a first metallic conductive layer Fig 2, 4/5 ¶0054 on the first poly-material portion Fig 2, 7 to cover the first poly-material portion Fig 2, 7; forming a semiconductor layer Fig 2, 1 on the first conductive element Fig 2, 4/5/7; and disposing a gate structure Fig 2, 3 over the substrate Fig 2, 100, the gate structure being overlapped with a portion of the semiconductor layer Fig 1-2.

Regarding claim 2, Liu discloses wherein disposing the first metallic conductive layer Fig 2, 4/5 on the first poly-material portion Fig 2, 7 to cover the first poly-material portion Fig 2, 7 comprises disposing the first metallic conductive layer on the first poly-material portion to cover at least one of a top surface and a sidewall of the first poly-material portion Fig 1-2.
Regarding claim 3, Liu discloses wherein forming the first conductive element over the substrate is prior to disposing the gate structure over the substrate¶0057-0059, and wherein: forming the first conductive element comprises forming two first conductive elements Fig 1-2, the portion of the semiconductor layer being between the two first conductive elements Fig 1-2; or the method further comprises forming source/drain elements on the semiconductor layer, the portion of the semiconductor layer being between the source/drain elements.
Regarding claim 6, Liu discloses wherein forming the first metallic conductive layer on the first poly-material portion comprises: selectively forming a metal layer covering the first poly-material portion Fig 1-2.
Regarding claim 18, Liu discloses a  method of manufacturing a semiconductor device, comprising: providing a substrate Fig 2, 100; forming a first conductive element over the substrate, wherein forming the first conductive element comprises: forming a first poly-material portion Fig 2, 7 ¶0057 on the substrate; and disposing a first metallic conductive layer Fig 2, 4/5 ¶0054 on the first poly-material portion Fig 2, 7 to cover the first poly-material portion; forming a second conductive element over the substrate, wherein forming the second conductive element comprises: forming a second poly-material portion Fig 2, 7 ¶0057 on the substrate; and disposing a second metallic conductive layer Fig 2, 4/5 ¶0054 on the second poly- material portion to cover the second poly-material portion; forming a semiconductor layer Fig 2, 1 on the first conductive element and the second conductive element Fig 1-2; and disposing a gate structure Fig 2, 3 over the substrate, the gate structure Fig 2, 3 being overlapped with a portion of the semiconductor layer Fig 2, 1, where the portion of the semiconductor layer is disposed between the first conductive element and the second conductive element Fig 1-2.
from the gate structure.
Regarding claim 19, Liu discloses wherein: disposing the first metallic conductive layer Fig 2, 4/5 ¶0054 on the first poly-material portion Fig 2, 7 ¶0057 to cover the first poly-material portion comprises disposing the first metallic conductive layer Fig 2, 4/5 ¶0054 on the first poly- material portion Fig 2, 7 ¶0057 to cover at least one of a top surface and a sidewall of the first poly-material portion; and disposing the second metallic conductive layer Fig 2, 4/5 ¶0054 on the second poly-material portion Fig 2, 7 ¶0057 to cover the second poly-material portion Fig 2, 7 ¶0057 comprises disposing the second metallic conductive layer Fig 2, 4/5 ¶0054 on the second poly-material portion Fig 2, 7 ¶0057 to cover at least one of a top surface and a sidewall of the second poly-material portion Fig 1-2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2018/0197996) in view of Sakai (US Publication No. 2011/0186848).
Regarding claim 4, Liu discloses all the limitations except for the order of forming the gate electrode. Whereas Sakai discloses  wherein disposing the gate structure over the substrate is prior to forming the first conductive element over the substrate, and wherein: forming the first conductive element comprises forming two first conductive elements, the portion of the semiconductor layer is located between the two first conductive elements Fig 2B; or the method further comprises forming source/drain elements on the semiconductor layer, the portion of the semiconductor layer being located between the source/drain elements. Lui and Sakai are analogous art because they are directed to TFT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lui because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Liu and incorporate the teachings of Sakai as a matter of design choice based on suitability of the TFT structure.
	Regarding claim 5, Sakai in view of Lui discloses  wherein forming the first metallic conductive layer on the first silicon portion comprises: conformally forming a metal layer over and covering the substrate and the first silicon portion; and performing a first patterning process on the metal layer ¶0078-0080.


Allowable Subject Matter
Claims 10-17 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “forming source/drain elements on the substrate, the portion of the semiconductor layer being located between the source/drain elements, and the conductive element being offset from the source/drain elements in a projection on the substrate along the stacking direction of the gate structure and the substrate”, as recited in independent claim 10.
Claims 11-17 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claims 7-9,  20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811